326 So. 2d 692 (1976)
In re Eva Austin WILLIAMS
v.
STATE of Alabama.
Ex parte Eva Austin Williams.
SC 1655.
Supreme Court of Alabama.
February 20, 1976.
Ralph C. Burroughs, Public Defender, Tuscaloosa, for petitioner.
None for the State.
FAULKNER, Justice.
Petition of Eva Austin Williams for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Williams v. State, 57 Ala.App. ___, 326 So. 2d 687.
Writ denied.
HEFLIN, C.J., and BLOODWORTH, ALMON and EMBRY, JJ., concur.